Blackburn, Presiding Judge.
In Mathis v. Cannon,1 the Supreme Court reversed the judgment of this Court’s opinion in Mathis v. Cannon.2 Therefore, we vacate our *448earlier opinion and adopt the opinion of the Supreme Court as our own.
Decided June 3, 2003.
James W Hurt, for appellant.
Jones, Cork & Miller, Robert C. Norman, Jr., Hubert C. Lovein, Jr., for appellee.

Judgment reversed.


Mikell and Adams, JJ., concur.


 Mathis v. Cannon, 276 Ga. 16 (573 SE2d 376) (2002).


 Mathis v. Cannon, 252 Ga. App. 282 (556 SE2d 172) (2001).